                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                            Case No. 2:14-cr-2
                                                              HON. JANET T. NEFF
PETER LOUIS MESHIGAUD,

             Defendant.
__________________________________/

                                              ORDER

               Defendant Peter Louis Meshigaud is alleged to have violated the conditions of his

supervised release when he committed a domestic assault upon J.M. on or about July 23, 2018, and

when he sexually assaulted J.M. on or about August 11, 2018. On March 13, 2019, the undersigned

held a hearing to determine: (1) whether there is probable cause that Defendant committed the alleged

violations, and (2) whether Defendant should be detained pending the resolution of the supervised

released violation petition. For the reasons stated below, the undersigned finds that probable cause

exists, and orders Defendant detained.

               Prior to addressing the issues before the undersigned, it is necessary to summarize the

unique procedural posture of this case. In 2014, Defendant pled guilty in this Court to Domestic

Violence – Habitual Offender. United States District Judge R. Allan Edgar sentenced Defendant to 60

months imprisonment and 3 years supervised release. On February 23, 2018, Defendant began his

term of supervision. Defendant did not appear to have any violations until October 23, 2018, when a

grand jury returned a four-count indictment against him. See United States v. Peter Louis Meshigaud,

Case No. 2:18-cr-43 (W.D. Mich.). The indictment charged Defendant with two counts of Domestic

Assault – Habitual Offender, one count Assault with a Dangerous Weapon, and one count Aggravated

Sexual Abuse by Force or Threat. The next day, Defendant was arrested and arraigned on the
indictment. On October 24, the undersigned entered an Order of Detention, which explained that the

Government had filed a motion for detention, pretrial services had recommended detention, and

defense counsel reserved the issue of detention until she had time to consult with Defendant and

research the case.

                Shortly thereafter, on October 26, the United States Probation Office filed in this case

a Petition for Warrant for Offender Under Supervision. The petition alleged two violations of the

general condition that Defendant shall not commit another federal, state, or local crime. The two

alleged violations were based on Count 3 and Count 4 of the indictment in the criminal case. Count 3

alleged that Defendant committed a domestic assault upon J.M. on or about July 23, 2018. Count 4

alleged that Defendant sexually assaulted J.M. on or about August 11, 2018. United States District

Judge Janet Neff signed the petition and ordered the issuance of an arrest warrant. The record reflects

that the warrant was executed on October 29. An initial appearance on the supervised release violation

petition did not initially occur because Plaintiff was being detained on the new criminal charges.

Defense counsel informed the Court that she wanted the supervised release violation matter held in

abeyance until after the resolution of the new indictment.

                Over the next several months, the criminal case proceeded. In March 2019, the case

was set for a jury trial in Marquette before Judge Neff. Unfortunately, a few days before the trial was

supposed to occur, it was adjourned because of an issue with the physical structure of the courtroom.

On March 5, the criminal case was set for a jury trial in Grand Rapids on April 9 before U.S. District

Judge Gordon J. Quist.

                Meanwhile, on March 7, the undersigned held an initial appearance on the supervised

release violation. At this hearing, the undersigned explained that Defendant could not be released in

this case because he was being detained in the criminal case. Thus, Defendant reserved the issue of

detention pending the resolution of the criminal case.


                                                  -2-
                  On March 15, U.S. Magistrate Judge Phillip Green held a video status conference in

the criminal case and, after a short discussion with the parties, set the case for a jury trial in Marquette

on May 7 before U.S. District Judge Terrance G. Berg.1 Jury selection began the morning of May 7.

But before jury selection was completed, the Government informed Judge Berg that J.M. had left the

courthouse and was no longer willing to testify at trial. The Government further informed Judge Berg

that it was not willing to compel J.M. to testify. Therefore, at the Government’s request, Judge Berg

dismissed the indictment without prejudice.2 Defendant was not released, however, because of the

pending supervised release petition.

                  Later that afternoon, U.S. Magistrate Judge Maarten Vermaat held a status conference

on the supervised release violation and, at Defendant’s request, set it for a detention and preliminary

hearing on May 9. The detention and preliminary hearing was subsequently adjourned and rescheduled

to May 13 before the undersigned.

                  On May 13, the undersigned held the detention and preliminary hearing. Unlike the

jury trial the week prior, J.M. appeared at this hearing and testified. In addition, the undersigned heard

testimony from FBI Special Agent John Fortunato, U.S. Probation Officer Matt Luce, and Defendant’s

father-Reginald Meshigaud.

                  There are two issues before the undersigned. First, the undersigned must determine

whether there is probable cause that Defendant committed the alleged supervised release violations.

Second, the undersigned must determine whether Defendant should be released or detained pending

the resolution of the supervised release violation petition.3




1
  Judge Berg is a district judge in the Eastern District of Michigan. The Sixth Circuit designated him to preside over the
jury trial in Marquette.
2
  Although the case was dismissed without prejudice, Judge Berg is permitting Defendant to file a motion to dismiss with
prejudice.
3
  The undersigned notes that the detention issue is typically addressed before the preliminary hearing, but because of the
unique procedural posture of this case and the fact that Defendant has been in custody for several months, the undersigned
will consider whether there is probable cause to believe that the violations occurred first.
                                                           -3-
                 Rule 32.1(b)(1)(A) of the Federal Rules of Criminal Procedure provides that a

magistrate judge must promptly conduct a hearing to determine whether there is probable cause to

believe that a violation occurred.

                 In this case, the undersigned finds that there is probable cause to believe that the

violations occurred. This finding is primarily based on the testimony of J.M., as the undersigned finds

J.M.’s testimony to be reasonably credible. J.M. testified about the domestic assault that occurred in

July 2018, and the sexual assault that occurred in August 2018. She also testified about her relationship

with Defendant. They have three children together including twins that were born in July 2018. J.M.

was the victim in at least two of Defendant’s prior domestic assault convictions. At the hearing, J.M.

was able to recount the domestic assault in July 2018 and the sexual assault in August 2018 with

sufficient specificity.

                 Although defense counsel proffered that she has plenty of witnesses who could

establish that J.M. is not credible, those witnesses and the substance of their purported testimony were

not presented at the hearing. J.M. showed up at this hearing and testified about the assaults, and the

undersigned finds her testimony to be credible. Therefore, the undersigned finds that there is probable

cause to believe that Defendant committed the alleged violations.

                 The next issue is whether Defendant should be detained pending the resolution of the

supervised release violation. Rule 32.1(a)(6) of the Federal Rules of Criminal Procedure provides that

a “magistrate judge may release or detain the person under 18 U.S.C. § 3143(a)(1) pending further

proceedings.” “The burden of establishing by clear and convincing evidence that the person will not

flee or pose a danger to any other person or to the community rests with the person.” Fed. R. Crim. P.

32.1(a)(6).

                 Here, Defendant has not shown by clear and convincing evidence that he does not pose

a danger to the victim and the community. The U.S. Probation Office recommends that Defendant be

detained. The two alleged violations are violent offenses against an intimate partner. Defendant, who
                                                   -4-
is only in his late twenties, has a history of this type of behavior as he has three prior convictions of

domestic assault. Defendant also has an alcohol problem and appears to have violated his conditions

of supervised release on many occasions by consuming alcohol with family and friends. Defendant’s

father, Reginald Meshigaud, testified that Defendant could live with him if he was released, but the

testimony at the hearing established that Defendant previously lived with his father when he was on

home confinement and he drank alcohol during that time. The undersigned notes that, before his arrest

in October 2018, Defendant was working at a casino and taking college classes. Defense counsel

proffered that Defendant would be able to get his job back at the casino because the indictment in the

criminal case was dismissed, but it is unclear whether this pending proceeding has any effect on his

ability to go back to work at the casino. Simply, Defendant has not met his burden to rebut the

presumption in favor of detention.

                Accordingly, the undersigned finds that there is probable cause that Defendant

committed the alleged violations. The case will be set for a final revocation before a district judge.

                The undersigned further orders that Defendant be detained pending the resolution of

the supervised release violation petition.

                IT IS SO ORDERED

Dated: May 22, 2019                             .          /s/ Timothy P. Greeley      .
                                                          TIMOTHY P. GREELEY
                                                          UNITED STATES MAGISTRATE JUDGE




                                                    -5-
